 B. C. STUDIOS, INC.B. C. Studios,Inc.,andSign and Pictorial Painters,Local No. 820. Case 17-CA-6162April 7, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn December 24, 1974, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, B. C. Studios, Inc., Kansas City, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der.The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLBR 544(1950), enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: Pursuant toan unfair labor practice charge filed August 2, 1974, by Signand Pictorial Painters, Local No. 820, herein called theUnion, complaint issued on September 27, 1974 against B. C.Studios, Inc., Respondent herein, alleging that Respondenthad engaged in unfair labor practices violative of Section8(a)(1) and (5) of the National Labor Relations Act, asamended. Respondent denies engaging in unfair labor prac-tices.Hearing was conducted before me in Kansas City, Kan-sas, on October 17 and 18, 1974. At the conclusion of thehearing in which evidence was presented by General Counseland by Respondent, the parties waived oral argument andthereafter submitted written briefs which were received onNovember 22, 1974, and have been duly considered.307Upon the entire record in this proceeding and upon myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.JURISDICTIONThe complaintalleges,Respondent admits, and I find thatRespondent is a corporation engaged at its plant in KansasCity,Missouri, in the business of manufacturing signs anddecals; that Respondent annually sells more than $50,000worth of goods to customers in Missouri, over whom theBoard would independently assert jurisdiction, as well as tocustomers outside Missouri; and that Respondentis an em-ployer within the meaning of Section 2(6) and (7) of the Act.Respondent further admits and I find that the Union is alabor organization within the meaning of Section 2(5) of theAct.The assertion of jurisdiction in this proceeding is proper.Il.THE UNFAIR LABOR PRACTICESA. The IssuesSpecifically, the complaint alleges that Respondent vi-olated Section 8(a)(1) of the Act by interrogating its em-ployees on April 2 and in mid-May 1974 concerning theirunionactivities and sympathies; by promising benefits to em-ployees on April 2, 1974, if they would discontinue theirunion membership and activities; and by threatening em-ployees with discharge on July 30, 1974, if they engaged inunion activities. In addition, the complaint alleged that Re-spondent refused to bargain in violation of Section 8(a)(5) and(1) of the Act by bargaining directly and individually withemployees; by conditioning continued bargaining with theUnion on the latter's withdrawal of a grievance; and by refus-ing to execute a collective-bargaining contract to which it hadpreviously agreed.In its initial answer dated October 10, 1974, Respondentdenied the commission of unfair labor practices, althoughadmitting that "it had increased wages of employees andadded additional benefits but not by way of bargaining."Respondent also admitted that the unit as defined in thecomplaint (par. 4) was appropriate and that the Union wasthe exclusive representative of the employees in that unit (par.5).The unit was defined as consisting of "[a]ll employeesengaged in the production of the Respondent's products butexcluding officeclerical employees, security employees, salespersonnel, and supervisors as defined in the Act." However,on October 15, 1974, 2 days before the instant hearing, Re-spondent submitted a first amended answer in which it deniedparagraphs 4 and 5 of the complaint,. . . for reason that the contract is ambiguous in describ-ing the unit but [Respondent] admits that the union isthe recognized representative for purposes of collectivebargaining for those employees that are determined toconstitute the unit; further that the contract is ambigu-ous in that it is subject to a construction that all em-ployees of respondent may compromise [sic] the unit,but that the union has no jurisdiction with respect tocollective bargaining with respect to pay and wages of217 NLRB No. 57 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDany of said employees other than three designated clas-sifications.In addition to the foregoing somewhat cryptic language; Re-spondent added a further assertion,"on information and be-lief' that a prior agreement between the parties was still inforce and that Respondent had no duty to enter into a newagreement although it had voluntarily bargained for a newagreement and was ready and willing to continue such bar-gaining.-At the opening of the hearing Respondent moved to strikethe allegations of the complaint relating to interrogation,promise of benefit, and threat on the ground-that such allega-tions went beyond the averments of the unfair labor practicecharge. The undersigned denied the motion on the ground,urged by General Counsel, that the complaint, not thecharge, frames the issues for litigation and on the furtherground that the charge formally recited at its close that Re-spondent, by "the above and other acts," interfered withSection 7 rights of its employees.General Counsel, for his part, moved to strike the firstamended answer insofar as it alleged that the unit, admittedin the initialanswerto be appropriate, was inappropriate.Respondent, in an effort to clarify its position, admitted onthe record that the Union was the designated bargainingrepresentative of three classifications of employees named inan earlier agreement between the parties, namely, hand orpress operator, class A, hand or press operator, class B; anddiecutter.However, Respondent continued to challenge theappropriateness of the unit as defined in the complaint. Gen-eral Counsel's motion to strike was denied.The issues to be resolved herein are (1) whether Respond-ent, by interrogation, promise of benefit, and threat independ-ently violated Section 8(a)(1) of the Act; and (2) whetherRespondent unlawfully refused to bargain as alleged in thecomplaint. A predicate to any bargaining order, if otherwisewarranted, is that the Union qualify as exclusive representa-tive of the employees in an appropriate unit. Because of theallegations of the first amended answer, that is a third issuewhich is potentially present here.B. Labor Relations BackgroundRespondent and the Union had enjoyed an essentially har-monious relationship for about 15 years before the presentcontroversy erupted.The most recent contract between thepartieswas effective as of June1,1971.The Recognitionclause of that contract provided that the "employer recog-nized the union as the sole collective-bargaining agency forthose employees who are employed in any capacity overwhich the Union has been granted jurisdiction."The jurisdic-tion clause of the contract provided that:This Local Unionshall have jurisdiction over all materi-als and methods used in the fabrication and productionof all signs, banners, posters, cards,strips, etc.All stencilmaking; hand or photo, all hand lettering;the making ofselling and working sketches;racking, packaging; etc.;necessary to the production of these items.All employeesengaged in the productivephases ofthis work but exclud-ing officeand clerical help, custodial, or protective help,supervisors as defined by the N.L.R.B. and sales person-nel.[Emphasis supplied.]A clause designated "Wage Scales" contained three classifi-cations for which wage rates were set. These three classifica-tions were hand or press operator, class A; hand or pressoperator,classB; and diecutter. Other classifications weredeleted.Another provision of this contract, relevant here, is con-tained in the duration and renewal clause. It provides, inpertinent part:This agreement shall become effective the first day ofJune 1971 and shall remain in effect until midnight ofthe 31st day of March 1974; and it shall automaticallyrenew itself unless the Union or the Employer notifiesthe other in writing of its desire to modify or terminatethe Agreement, as of the anniversary date,within sixty(60)days prior to the anniversary date.[Emphasissupplied.]RobertM. Appleberry,businessrepresentative of theUnion, testified, and the parties stipulated, that on January21, 1974, he notified Respondent by mail of the Union'sdesire to modify the 1971 agreement. Receipt of this noticeby Respondent is not challenged and a number of negotiatingmeetings took place which will be discussed more fully laterin thisDecision.C. Interference,Restraint,and Coercion1.The evidenceLance Hill, opening witness for General Counsel, playedan active role in the union activities herein discussed andparticipated on several occasions in discussions with manage-ment. A summary of his testimony follows.Lance Hill worked for Respondent from April 23, 1973,until late August 1974 when he resigned. On March 28, 1974,Hill, together with several fellow employees, spoke to RobertM. Appleberry, business representative of the Union, at theunion hall. Upon learning that they were receiving less thanthe wage scale provided under the pending contract, Hill andhis fellow employees joined the Union and urged Appleberryto contact Byron Chambers, Respondent's president, aboutimplementing the contract.Approximately a week thereafter Hill was directed bySupervisor Frank Weaver to go to Chamber's office to talkwith the latter. In the ensuing conversation Chambers askedHill why Hill had gone over Chamber's head to the Union,why Hill had not discussed his wage problems with Cham-bers, and why he had brought the Union into the wholematter. Hill replied that he had the right to join the Unionand, indeed, was required to do so under the union-securityclause of the contract. Chambers then accused Hill of causinga great deal of trouble and stabbing him in the back. Cham-bers added that the good feeling that had existed before andthe kind of family feeling that there was before would nolonger exist because Hill had brought in an outside agent.Chambers also told Hill that because there were a lot of blackemployees in the shop, it was difficult to keep white em-ployees and the Company wanted white employees in the B. C. STUDIOS, INC.shop. Chambers culminated this interview by asking Hill ifthe latter had ever thought about becoming a supervisor be-cause his performance was being watched and he was comingallong very well. Hill replied that he was happy with what hewas doing.About a month and a half later, in the latter part of May,Hill and his fellow employees were summoned by SupervisorFrank Weaver to the breakroom at Respondent's plant for atalk by Chambers. When the employees were assembled,Chambers entered,accompanied byWeaver.Chambersstated that he had been informed of the union members'determination not to do any more overtime work until thecontract was settled.'He then asked why they were twistinghis arm,coercing him, what the problem was, and what theydisliked about the negotiations on the contract.Chamberstold the assembled employees that they should bring anypi oblems they had to Hill as shop steward-Hill had recentlybeen appointed shop steward-and Hill was to take thoseproblems to Chambers.Hill interjected that it was not hisobligation as steward to negotiate a contract.About the end of May, Hill was summoned to Chambers'office again.Chambers talked to Hill about his ongoing con-tract negotiations with Appleberry.He asked, Hill about acontract proposal by Respondent concerning wage classifica-tions which Chambers thought was better than the corre-sponding union proposal.Hill stated that he would take noposition on the negotiations.The last meeting between Chambers and the employeestook place on July 30,1974.This meeting occurred at 10 a.m.and was held in the plant breakroom.Chambers said hewanted to talk to the union employees,specifically those whowere then involved in a claim for back wages on which arbi-tration was being sought.Chambers told the assembled em-ployees that while he had come to virtual agreement withAppleberry on a new contract, he was troubled about theback wage issue. Chambers stated that while he believed theclaimants had no legal claim whatever to back wages, he wasprepared to give them 10 percent of the amount claimed toclear things up, that 10 percent was a fair and final offer, thatthe employees could accept the offer or quit,that he had runshop without them before and could again.Hill's testimony,as recited above, was corroborated in sub-stantial part by other witnesses.Lewis Johnson,who hadbeen an employee of Respondent throughout the period rele-vant here, testified as to the May meeting in the breakroomwhen Chambers talked to the employees about their refusalto work overtime. Johnson,who was present at the meeting,testified,likeHill,that Chambers complained about beingdriven out of business and that Chambers questioned theemployees about what their problem was, what their griev-ances were about the contract,and what there was about thecontract they did not like. Johnson testified that he was alsopresent at the July 30 meeting and told of Chambers'offer ofa 10-percent settlement on the back wage claim,of Chambers'further statement that there would be no contract until thisissue was taken care of, and of Chambers' final statement thatthe employees would either have to accept the 10-percentoffer or quit.iAs recited later in this Decision bargaining negotiations between Re-spondent and the Union for a new agreement had already begum309Charles Rashaw,at all times relevant here and currently anemployee of Respondent,appeared under subpoena as arebuttal witness for General Counsel. Rashaw confirmed thatChambers held a meeting with the employees in May andquestioned them about the contract.Rashaw also, testified asto the July meeting and told of Chambers' 10-percent offermade on a "take it or leave it" basis.Byron Chambers was Respondent's sole witness.Whiletestifying extensively as to bargaining negotiations andrelatedmatters,little evidence was adduced by, or soughtfrom,Chambers as to the several meetings and conversationsherein described.In reply to direct questions by Respondent'scounsel as to whether he had ever threatened any employeewith discharge for union activity or had ever interfered withunion activity,Chambers replied"no." In this respect Cham-bers' testimony receives some support from Lance Hill whotestifiedon cross-examination that Chambers had neverthreatened him with discharge for union activity and, whiledispleased with Hill's having joined the Union and talked toa union official,had never asked him to discontinue his mem-bership.Hill also acknowledged that he had never heardChambers ask any employee not to join the Union or threatenany employee with discharge because of union activities.As to the several meetings and conversations herein de-scribed,Chambers testified as to only one, the July 30 meet-ing with employees regarding overtime work.In testimonyevoked largely by leading questions from Respondent's coun-sel,Chambers stated that he had been advised by his em-ployees that they would not work overtime unless he signedthe agreement,and that he had been negotiating with UnionRepresentative Appleberry at that time with respect to arbi-tration of backpay claims. Chambers volunteered that he toldthe employees of that situation and that he told them furtherthathewanted all his union matters settled atonce-getting the contract signed,getting the arbitration outof the way, and getting all of the union affairs out of the wayso that orderly business could resume. Chambers testifiedthat he also offered at this time to pay the employees 10percent of what he deemed their baseless claim for backpay,.as a gift" to get everything all settled.2.Concluding findings as to interference, restraint, andcoercionUpon review of the foregoing evidence it appears that thereis littlematerial conflict. Except for the meeting relating toovertime work and the 10-percent back wage offer, the evi-dence given by Hill and corroborated in substantial part byLewis Johnson and Charles Rashaw is straightforward, con-sistent,and credible.I find that the conversations and meet-ings occurred as they described them.I also credit the tes-timony given by the witnesses for General Counsel as to themeeting on July 30 as to which Chambers also testified. Forreasons more fully elaborated hereunder, I find Chambers'testimony generally to be reluctant, equivocal,not fully re-sponsive, and less than fully credible.In any event there is nosubstantial discrepancy in the testimony as to the July 30meeting even on the version given by Chambers.More difficult is the question whether the credited tes-timony supports the allegations of the complaint that Re-spondent interrogated employees,made a promise of benefits, 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDand threatened discharge. As to the allegation of interroga-tion_I am satisfied and find on the basis of Hill's creditedtestimony, uncontradicted on the record, that Chambers didquestion Hill in the first week in April, shortly after Hilljoined the Union, as to why he had gone over Chambers' headto the Union and why he had brought the Union in to thewhole matter.I alsofind on the basis of Hill's credited tes-timony, corroborated in this respect by the credited tes-timony of Lewis Johnson and Charles Rashaw, that Cham-bers at his May meeting with the employees questioned themas to what their problems and desires were concerning theongoing contract negotiations.' I find that this conduct onthe part of Respondent's president was coercive-interrogationviolative of the Act.I find further, on the credited and undisputed testimony ofLance Hill, that at the private conference with Chambersearly in April when he was criticized and questioned byChambers for going to the Union, Chambers asked himwhether he had ever thought about becoming a supervisor. Inthe context of the whole conversation, this -could only beconstrued, and was plainly intended, as an inducement to Hillto abandoned his union membership and activity. I find andconclude that thiswas apromise of benefit proscribed bySection 8(a)(1) of the Act, as alleged in the complaint.Remaining for consideration on this aspect of the case isthe allegation that Respondent on July 30, 1974, threatenedemployees with discharge if they engaged in union activities.General Counsel in his brief affords no guidance in this re-spect or, indeed, in respect to the otherallegationsrespectingproscribed employer interference. Presumptively, however,this particular allegation is predicated on Chambers' state-ment at the July 30 meeting that he would give the employees10 percent of their back wageclaim, that thiswas afinal offer,and that the employees could take it or leave it. Whatever thepropriety of this action by Chambers in other respects, thecritical issue here is whether Chambers' ultimatum to takethe 10 percent offer or quit was a threat of discharge for unionactivity. In this connection Chambers and Hill, who was alsopresent, were in agreement that Chambers had never madesuch a threat. Chambers' offer was not accepted and, so faras appears, no one was discharged. While this is not disposi-tive of the issue, it would appear, in context, that the alterna-tive which Chambers presented to the employees was thatthey could quit or strike if they rejected his offer. In any eventand in all the circumstances, I conclude and find that GeneralCounsel has not sustained the burden of establishing the alle-gation that Respondent, on July 30, 1974, threatened em-ployees with discharge if they engaged in activities in behalfof the Union.D. The Refusal toBargain1.The evidenceMuch of the critical evidence relating to this aspect of thecase is undisputed. As already noted, Robert Appleberry,business representative of the Union, notified Respondent onJanuary 21, 1974, of the Union's desire to modify their cur-2 Supervisor Weaver, who was present at this meeting, was not called byRespondent as a witnessrent collective-bargaining agreement which hadan initialMarch 31, 1974, expiration date. Within a week or two there-after Byron Chambers, Respondent's president, called Apple-berry and told the latter he was prepared to begin negotia-tions. Appleberry replied that he was not quite ready and thathe would prefer to follow their past practice in which theUnion concluded its negotiations with larger enterprisesbefore negotiating with Respondent. This arrangement wasagreed to with further understanding that any agreementreached would be retroactive to April 1, 1974, and that therewould be no work stoppage in the interim.Negotiations actually began on April 18, 1974, betweenAppleberry and an attorney designated by Respondent as itsbargainingrepresentative.A second meeting was held onApril 25, 1974. Proposals and counterproposals were ex-changed at these meetings. A third meeting was held on April26, 1974, at which Byron Chamberswas alsopresent.In themeantime anarbitration matter was developing be-tween Respondent and the Union. This matter was generatedwhen, as previously recited, Hill together with fellow em-ployees visited the union hall on March 28 and complainedto Appleberry that they were being paid less than the wagescaleprovided in the current contract. Appleberry at theemployees' request pressed their grievance with Respondent.The grievance was not resolved and on or about June 7, 1974,Appleberry advised Chambers that he, Appleberry, wouldtake the back wageclaim,previously referred to, to arbitra-tion.According to Appleberry, the arbitration matterwas raisedat a bargaining session between Appleberry and Chambers onJune 26, 1974, at the latter's office. Job classifications and jobdescriptions were being discussed when, as Appleberry testi-fied, Chambers interjected the remark, "I don't know why weare talking about this anyway, because I am notsigning any-thing until this other matter is cleared up." When Appleberryinquired, "You are telling me that until this arbitration issettled, that you won't sign acontract or won't negotiate?"Chambers replied, "In essence,yes."3Further meetings were held, however. On July 12, 1974,pursuant to a telephone call from Chambers, Appleberry andChambers resumed the negotiations broken off on June 26.,Furtherbargainingwas conducted on July 16 and on July 23.The final meeting was conducted on July 30, 1974.There is substantial conflict in the testimony as to whattranspired at the July 23 and 30 meetings.Only Chambers and Appleberry were present at the July23meeting.According to Appleberry, he and Chambersreached an agreement on a contract at that meeting. Apple-berry testified that he submitted his copy of the proposedcontractconsistingof several pages, that as they agreed on theprovisions contained therein he asked Chambersto initialeach page to show thatagreementhad been reached, and thatChambers did so in his presence. The single provision notagreed to was a paragraph giving Respondent an option toprovide a private plan of health and welfare benefits equal in3Chambers did not offer any testimony as to this June 26 meeting. In histestimony concerning a July 30 meeting, discussed hereinafter, Chamberswas asked by his counsel whether he had ever told Appleberry "in thosewords" at the July 30 meeting or "any other time" that he was not goingto negotiate any further on this contract unless the arbitration issue wasresolvedChambers answered "no." B. C. STUDIOS, INC.benefits or superiorto a unionplan previously in effect. Therea notation was written on the margin and initialed by ByronChambersreading,"O.K. providing my plan is acceptedBC," Except for thisnotation, the document (introduced intoevidence as G. C. Exh. 4) shows on its face on the left handmargin of each page the writing, "OK BC."The parties stipulated that Byron Chambers made theabove-noted entries. No other initials appear on the docu-ment. Appleberry testified that hisintentionwas to have thedocument retyped. Moreover, final agreementwas still con-tingenton acceptance of Respondent's private health andwelfare plan. Thatissuewas resolved a few days later whenthe Union approved Respondent's private plan. The approvalwas confirmed by letter given to Chambers on July 30.Appleberry testified that thereupon he called Chambersearly on the morning of July 30, 1974 to arrange for ameetingto sign the contract. Chambers told him tocomeright over.Appleberrycame,accompanied by Roy Petrie,a union busi-nessrepresentative for asister unioncouncil.Appleberrypresented the copy of the contract which Chambers had ini-tialed on July 23. According to Appleberry, Chambers re-viewed the contract item by item and stated that "everythingappears to be in order." The letter confirming the Union'sapproval of Respondent's private health and welfare plan wasalso givento Chambers at this time. However, Appleberrytestified, Chambers stated that while everything appeared tobe in order, he would not sign the contract. When Appleberryasked why, Chambers told him that with the pending arbitra-tion, the wage scale in the proposedagreement,and his attor-neys fees, it would cost him $20,000. Appleberry told Cham-bers thatsinceChambers had initialed the agreement,Appleberry felt Chamberswas committingan unfair laborpractice by refusing to sign what had been agreed upon.Chambers then said, according to Appleberry, "You can callitwhat you want but that's the way things are." The meetingended and Chambers and Appleberry held no further meet-ings thereafter.On cross-examination, Appleberry, pressed to explain whyhe did not obtain Chambers' signature to theagreement onJuly 23 instead of merely obtaining Chambers'initials, ex-plained that the matter of approval of Respondent's privatehealth and welfare plan was still not resolved. Appleberry didnot explain why he did not submit a retyped copy of theinitialedagreementas he had stated he intended to do. How-ever,Appleberry testified, Chambers did not cite this groundas a basis for his refusalto sign.Roy Petrie, who was also present at the July 30 meeting,confirmed that Chambers had refusedto signthe profferedagreement.According to Petrie Chambers stated that hewould continue to recognize the previouslyexistingcontractbecause the new contract was out of his reach monetarily,there was too much money involved, they had too many otherproblemsin litigationand he could not afford it, it wouldbreak him.Chambers gave a different version of the meetings of July23 and 30. According to Chambers, progress had been madeby July 23 on many issues of the contract and "at that pointin time someissueshad been resolved." As to the notationsof "O.K." and his initials on several pages of the proposedagreement with the single reservation as to the health andwelfare plan, also initialed, Chambers explained that he reluc-311tautly agreed to make these notations only to identify theparticular draft of contract on which "someagreement" hadbeen reached from among many similar drafts which hadbeen under discussion. Chambers denied that he had everapproved of all of the provisions of any agreement he dis-cussed with Appleberry.Chambers confirmed that he had refused at the July 30meeting to sign the previously initialed agreement. Chamberstestified that he gave as his reason that he would not be ableto compete successfully with nonunionized competitors, thathis position would be jeopardized by the wage increases thatwere proposed, and also that he had some suits pendinginstigated by the Union which would cause him considerableexpense for litigation and attorney's fees. Chambers deniedthat he refused to negotiate further unless the arbitrationmatter was resolved but admitting telling Appleberry hewould like to get all the matters cleared up at one time.4On cross-examination, Chambers initially denied that hehad agreed to any provision of the proposed new agreementin exact terms but after persistent interrogation, concededthat he had agreed to some provisions "in essence." Asked toidentify the particular provisions he had agreed to, Chamberswas again very reluctant.' Finally, Chambers acknowledgedthat he had assented, subject to an entire agreement beingreached, to all provisions of the proposed agreement exceptthe health and welfare plan, as already noted, and except asparagraph 1.1 (the recognition clause), paragraph 3.1 (settingthe wage scale for certain job classifications) and appendix A(describing the qualifications for the listed job classifications).As is readily apparent, both the cited paragraphs and theappendix relate to Respondent's contention advanced at thehearing and embodied in Respondent's first amended answerthat the unit sought by the Union in the proposed agreementwas not appropriate.So far as appears, however, the issue of the appropriatenessof the unit sought was the subject of scant discussion duringthe bargaining sessions. Indeed, Chambers conceded that hehad prior to July 30 agreed to paragraph 3.1 (the wage scaleand job classification paragraph) and had then concluded onthe latter date that he would withdraw his agreement becauseof the total financial picture presented at that time.In further reference to the unit issue, the record shows thatthe recognition clause of the 1971 agreement which Respond-ent had executed and the recognition clause of the proposed1974 agreement (section 1.1) read in virtually identical terms.The 1971 agreement listed three classifications of employeesand the record reveals that those employees performed all thevaried operations required without the need for farming outany substantial amount of work.4As notedearlier inthis Decision, Chambers later that day summonedthe employeesto a meetingin which he told them, as previously foundherein, thatwhile he had come to virtualagreementwith Appleberry on acontract, he was troubled about the back wage(arbitration) issue and thatthat issuehad to be cleared up.5Chambers protested at first that he could not answer the question with-out examining the proposed agreement carefully Chamberswas assuredthat he could have all the time he needed. Chambers then sought to justifyhis refusal to answer on the ground that any agreement he might have madewas conditioned on an ultimateagreementas to an entire contractWhentold that this would be assumed in any answer he made, Chambers con-tinued toprotest his inability to answer Extensive interrogation failed toelicit any different answer and only afterhis own counselmade similarefforts in that regard did Chambers become atall responsive. -312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppleberry's testimony in this regard was that the unitissue never came up as a bone of contention during the bar-gaining sessions. Appleberry explained further that at thetime the 1971 agreement was executed there were-only fouremployees doing unit work and that in the intervening 3 yearsthere had been an increase both in personnel and unit workwhichwarranted further particularization of the jobclassification.6In addition to the evidence relating to bargaining negotia-tions and the unit issue, the record also contains evidencerelating to the granting of raises by Respondent to its em-ployees during the period it was engaged in bargainingnegotiations with the Union. As already noted, Respondentadmitted in its opening pleadings that "it had increased wagesof employees and added additional benefits but not by way ofbargaining." In addition, Chambers acknowledged that hehad given a number of raises to unit employees during theperiod relevant here, a period during which, as shown, he wasengaged in bargaining negotiations with the Union. Cham-bers acknowledged also that he had not discussed these raiseswith the Union. He explained that he gave the raises to quietthe unrest among the employees and conceded that part of hismotivation was to match the increases urged by the Union inthe proposed new agreement.2.Concluding findings as to the refusal to bargainA threshold issue here relates to Respondent's contentionthat it cannot be found to have unlawfully refused to bargainbecause it had no legal obligation to bargain in the first in-stance. That contention is based on its argument that the 1971agreement which had an initial expiration date of March 31,1974, further provided that the Agreement "shall renew itselfunless the Union or the Employer notifies the other in writingof its desire to modify or terminate the Agreement, as of theanniversary date,within sixty (60) days prior to the anniver-sary date"[Emphasis supplied.] It is undisputed that theUnion gave such notice on January 21, 1974, approximately70 days prior to the anniversary date. Accordingly, Respond-ent argues, appropriate notice was not given "within sixty6At the conclusion of General Counsel's case, General Counsel movedto amend par. 4 of the complaint to read as follows-All employees engaged in the production of the Respondent's productsincluding screen process layout artist or artists, stencil cutter or cutters,camera operator or operators, photo stencil maker trainees, shippingclerk or clerks, hand or press operator A, die cutter, power knife opera-tor,Heidelberg press operator, hand or press operator B, hand or pressoperator trainees, and general help, but excluding office clerical,security employees, sales personnel, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the ActInasmuch as the unit issue was belatedly raised by Respondent in its firstamended answer (sec II,A,supra)and was the subject of litigation, GeneralCounsel's motion to amend, which identified the unit sought to include theclassifications sought in the proposed 1974 agreement, was granted Re-spondent sought, and was permitted, to amend its first amended answer todeny the allegations of General Counsel's amended par. 4 and to add aclause admitting that the Union was the bargaining agent comprising thethree classifications named in the 1971 agreement, i.e , hand or press opera-tor Class a, hand or press operator Class b, and diecutter.(60) days," the 1971 agreement renewed itself by its ownterms, and Respondent had no obligation to bargain for a newagreement.The contention is without merit. Whatever the interpreta-tion of the 60-day clause, it appears that notice was given bythe Union and accepted by Respondent, that Respondentwillingly, and without reservation, undertook to, and did,engage in bargaining negotiations for a new agreement. Set-tled law establishes that whatever the termination date of anew agreement or whatever the notice requirements, partiesmay mutually agree at any time to reopen a contract permitthe start of negotiations for a new agreement. And once suchaction is taken, the parties "are subject to the same standardsof good faith bargaining as if the contract expressly providedfor such opening."General Electric Company,173 NLRB253, 256 (1968), affd. with modification 412 F.2d 512 (C.A.2, 1969).Turning now to the specific grounds alleged in support ofan allegation of an unlawful refusal to bargain, three specifictransgressions are charged.The first transgression is that Respondent bargained di-rectly and individually with employees concerning rates ofpay, wages, hours of employment, and other terms and condi-tions of employment. Noteworthy in this regard is that Re-spondent, while raising unit issues, has never disavowed itsrecognition of the Union, or its obligation to bargain with theUnion as representative of the employees in appropriate clas-sifications.Nor does Respondent argue that the employees itassembled at the meetings heretofore described did not fallwithin those classifications. Quite the contrary, Respondentsought out precisely those employees who were involved inthe bargaining negotiations it was conducting. As shownherein, it is undisputed, and I find, that at his May meetingwith the employees Chambers interrogated the employees asto their reactions and desires to the contract negotiations thenin process between Respondent and the Union and urged theemployees to bring their problems to him. On July 30, 1974Chambersagain, in effect, sought to bargain with the em-ployees by telling them of the status of bargaining negotia-tions and urging them to accept a 10-percent offer of theirwage claim so that contract negotiations could beconsummated.'The legal principles applicable here were set down morethan 30 years ago inMedo Photo Supply Corporation v.N.L.R.B.,321 U.S. 678, 683-684 (1944). Respondent wasobligated to bargain with the Union and with no other. Bynegotiating with the employees at a time when negotiationswere pending with the Union, Respondent violated its bar-gaining obligation and interfered with the statutory rights ofits employees in violation of Section 8(a)(5) and (1) of theAct. I so find.The second transgresssion alleged on this aspect of the caseis that Respondent conditioned continued bargaining withthe Union on its withdrawal of the grievance it had filed. Thespecific reference was to the arbitration matter relating to theback wage claim of certain employees. Respondent concedesthat there is evidence in the record to support this allegation7Respondent similarly sought to persuade employee Hill in their privateconference in late May 1974 that his wage classification proposal was betterthan the Union's corresponding proposal B. C. STUDIOS, INCand that such conduct constitutes an unfair labor practice(Respondent's brief, p. 7). However, Respondent contendsthat the evidence really does not warrant this conclusion.Rather, Respondent urges that all Chambers was doing wasadvancing its view that the contract negotiations and all otherpending matters should be resolved at the same time. Cham-bers so testified. However, as previously noted, I place littlecredence in Chambers' testimony which was reluctant, eva-sive, and less than consistent. Rather, I find on the basis ofAppleberry's credited testimony that Chambers on June 26,1974, explicitly announced that he would not sign a contractuntil the arbitration matter was settled and, pressed by Ap-pleberry, reaffirmed his refusal to negotiate or sign a contractuntil the arbitration matter was settled. I find further thatChambers' statements and conduct both to Appleberry andto the employees addressed by Chambers confirm the validityof this conclusion.Remaining for disposition is the final allegation of thecomplaint that Respondent refused on July 30, 1974, to exe-cute the agreement, the provisions of which it had agreed to,on July 30, 1974. I find on the basis of Appleberry's creditedtestimony that Chambers had assented to all the provisionsof the proposed agreement submitted to him on July 23, 1974,with the single exception of the health and welfare plan provi-sion. I can place no other plausible construction on the factthat Chambers admittedly initialed his "O.K." on each pageof the proposed agreement and had even initialed his O.K. onthe health and welfare provision with the provision that hisplan be accepted. As noted, that plan was accepted almostimmediately thereafter removing the last block to a completeagreement.In total context I find Respondent's contention that theinitialed O.K. on each page of the proposed agreement wasmerely intended to identify the agreement under discussionto border on the incredible. Such a contention hardly explainsthe necessity of an O.K. on each page; initials would havebeen sufficient.Moreover, it leaves wholly unexplained theconditional acceptance of the health and welfare provision. If,as Respondent argues, there was still disagreement as to someor all of the above provisions, some notation in those respectsshould also have been noted. Significantly, also, Chambers,after considerable reluctance, did finally testify that he hadagreed, at least tentatively, to virtually all the provisions ofthe proposed agreement except for the health and welfareprovisions and certain provisions relating to unit inclusions.Yet no notation was made by Chambers to the unit provisionswhich he testified at the hearing that he had challenged.Without further laboring the point, I am satisfied thatChambers' assertion that he had not on July 23 agreed to theprovisions of the proffered agreement with the single excep-tion he himself noted on the body of the agreement wasbelated and contrived. I find and conclude rather that Cham-bers did agree to all but the health and welfare provision andthat, as Respondent stipulates, the condition which Respond-ent imposed in that regard was satisfied almost immediatelythereafter.In this connection I find that Respondent's objection to theappropriateness of the unit was also belated and contrived toevade Respondent's bargaining obligation to the Union, oth-erwise acknowledged herein. In Respondent's initial answer,the appropriateness of the unit was admitted and no issue was313raised in that regard until the filing of the first amendedanswer. Appleberry credibly testified that the unitissue wasnever a "bone of contention" in thebargaining negotiationsand Respondent adducesno substantialtestimony to the con-trary. True, therewas somediscussion about job classifica-tions and job descriptions but this was attributable to theundisputed fact that the work force had expanded and thatmore people were employed to do work which had previouslybeen performed by the smaller work force employed when the1971 agreement was executed. Moreover, Respondent vouch-safes no explanationas towhy its purportedstrong disagree-ment on the unitissuewas not reflected in any way on theface of the proposed 1974 agreement. Instead, the pageslcon-tainingthese provisions were initialed by Chambersas being"O.K."In sum,I am satisfied and find that Respondent had nodisagreement with, and did not challenge, the appropriate-ness of the unit sought by the Union, a unit which was essen-tially the identical unit previously recognized by Respondentexcept that it was largerin size.For practical purposes, thatunit consisted, as recited in both the 1971 agreement and theproposed 1974 agreement, of "all employees engaged in theproductive phases of [Respondent's] work" with the custom-ary exclusions!Accordingly, I find and conclude that Respondent failedand refused to carry out its lawful obligation, enunciated inSection8(d) of the Act, to execute the collective-bargainingcontract to which it had previously agreed and that Respond-ent thereby violated Section 8(a)(5) and (1) of the Act.In the interest of pretermitting future controversy as to theemployees comprising the appropriate unit herein, I find andconclude that the appropriateunit is asdescribed in GeneralCounsel's motion toamend(supra,fn. 6).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By coercively interrogating its employees concerningtheir union activities and sympathies Respondent violatedSection 8(a)(1) of the Act.4. By promising benefits to an employee if he would discon-tinue his union membership and activities, Respondent vi-olated Section 8(a)(1) of the Act.5.All employees engaged in the production of the Respon-dent's products including screen process layout artist or art-ists, stencil cutter or cutters, camera operator or operators,photo stencil maker trainees, shipping clerk or clerks, handor press operator A, diecutter, power knife operator, Heidel-berg press operator, hand or press operator B, hand or pressoperator trainees and general help, but excluding office cleri-cal, security employees, sales personnel, guards and supervi-sors as defined in the Act constitute a unit appropriate forpurposes of collective bargaining.8 Even assuming,arguendo,that Respondent had a good-faith doubt asto the appropriateness of the unit sought, such a good-faith doubt, if errone-ous as here, is no defense to an otherwise meritorious refusal-to-bargainallegationSeeOwego Street Supermarkets, Inc.,159 NLRB 1735, 1742(1966). 314DECISIONSOF NATIONALLABOR RELATIONS BOARD6.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid unit for purposes of collective bargaining.7. By bargaining directly and individually with employeesin the aforesaid unit concerning their wages, hours, and otherterms and conditions of employment, Respondent violatedSection 8(a)(5) and (1) of the Act.8. By conditioning continued bargaining with the Union onthe Union's withdrawal of a grievance it had previously filed,Respondent violated Section 8(a)(5) and (1) of the Act.9. By refusing to execute a collective-bargaining agreementafteragreeingto all of its provisions, Respondent violatedSection 8(a)(5) and (1) of the Act.10. The preponderance of the evidence does not warrant afinding that Respondent, in violation of Section 8(a)(1) of theAct, threatened employees with discharge for engaging inunion activities.REMEDYTo effectuate the policies of the National Labor RelationsAct, as amended, and pursuant to the mandate of Section10(c), I shall direct that Respondentceaseand desist from theseveral unfair labor practices found. Notwithstanding thefinding of these unfair labor practices, I do not believe, in thelight of a 15-year history of amicable relations between Re-spondent and the-Union, that a broad order enjoining viola-tions of the Act "in any other manner" is warranted. Aninjunctionagainstengaging in like or related unfair laborpractices should in my view suffice and I shall so direct.Affirmatively, I shall direct that Respondent bargain col-lectively and in good faith with the Union as the exclusivebargaining representative of the employees in the unit foundappropriate herein, and that it execute the collective-bargain-ing contract previously agreed to, if the Union so desires. Ishall also include in the affirmativebargainingorder thecustomary notice provisions.Upon the foregoing findings of fact and conclusions of law,I recommend the following Order:ORDERSRespondent, B. C. Studios, Inc., Kansas City, Missouri, itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Coercively interrogating its employees concerning theirunion activities or sympathies.(b)Promising benefits to employees to induce them todiscontinue union membership or activities.(c)Bargainingdirectly and individually with employeesrepresented by an exclusive bargaining representative con-cerning theirwages,hours, and other terms and conditionsof employment.v In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(d) Conditioning furtherbargainingwith the Union as ex-clusive bargaining representative of its employees on theUnion's withdrawal of a grievance it had previously filed.(e)Refusing to execute a collective-bargaining agreement,the terms of which it had previously accepted.(f) In any like or related manner interfering with the rightsguaranteed its employees under Section 7 of the NationalLabor Relations Act, as amended, to engagein organizationaland other protected concerted activities, or to refrain there-from.2.Take the following affirmative action necessary to effec-tuate the policies of the National Labor Relations Act, asamended:(a)Upon request, bargain collectively with the Sign andPictorial Painters, Local No. 820, as the exclusivebargainingrepresentative of the employees in the appropriate unit de-scribed below:All employees engaged in the production of B. C. Studio,Inc. products including screen process layout artist orartists, stencil cutter or cutters, camera operator or oper-ators, photo stencil maker trainees, shipping clerk orclerks, hand or press operator A, diecutter, power knifeoperator, Heidelberg press operator, hand or press oper-ator B, hand or press operator trainees and general help,but excluding office clerical employees, security em-ployees, sales personnel, guards and supervisors as de-fined in the National Labor Relations Act, as amended.and embody in a signed agreement any understandingreached.(b) If the Union hereinbefore named so desires, execute theagreement initialed and approved on July 23, 1974, togetherwith the health and welfare plan provision subsequentlyagreed to.(c) Post at its place of business in Kansas City, Missouri,copies of the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the Regional Director forRegion 17, after being duly signed by an authorized represen-tative of Respondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained for 60 consecu-tive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 17, in writing,within 20 days from the date of this Order, what steps Re-pondent has taken to comply therewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges any violation of the Act not specifically foundherein.10 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board " B. C. STUDIOS, INC.315APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercivelyquestion our employees con-cerning their union activities or sympathies.WE WILL NOTpromise benefits to our employees to in-duce them to discontinue union membership or activi-ties.WE WILL NOTbargain directly or individually with ouremployees who are represented by a union.WE WILL NOTcondition further bargaining with Signand PictorialPainters, Local No.820, on its withdrawalof a grievance previously filed.WE WILL NOTin any like or related manner interferewith our employees in their right to organize and bargaincollectively,or to refrain from such activities.WE WILL, upon request, bargain collectively with theabove union as the exclusive bargaining representative ofthe employees descri bed below and sign and agreementif any understanding is reached. If the above uniondesires, we willsignthe agreement proffered to us onJuly 30, 1974, the terms of which we accepted on July23, 1974, and immediately thereafter. The employeeswhom the above union represents and who comprise anappropriate unit are:All employees engaged in the production of B. C.Studio, Inc. products including screen process layoutartist or artists, stencil cutter or cutters, camera opera-tor or operators, photo stencil maker trainees, ship-ping clerk or clerks, hand or press operator A, diecut-ter, power knife operator, Heidelberg press operator,hand or press operator B, hand or press operatortrainees and general help, but excluding office clericalemployees,securityemployees, sales personnel,guards and supervisors as defined in the National La-bor Relations Act, as amended.B. C. STUDIOS, INC